DETAILED ACTION
Applicant’s response and supplemental response, filed 14 June 2021 and 25 June 2021, respectively, have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Numbering of Claims Improper
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). This objection is newly recited and necessitated by claim amendment:
Claim 17 was cancelled in the claims received 24 Feb. 2021, however, claim 17 is not listed in the claims received 25 June 2021. The claims should be amended to indicate that claims 13-17, rather than claims 13-16 are cancelled; and
Following claim 18, claims 29-37 are indicated as cancelled; this should be amended to recite claims 19-37 are cancelled such that the original number of the claims is preserved, and to indicate the status of the missing claims 19-28.
Appropriate correction is required.
While, the claim amendments are not in accordance with 37 CFR 1.126, examination is not precluded, and the claims are examined in view of interpretation provided above.


Status of Claims
Claims 2, 8-10, 13-17, and 19-37 are cancelled.
Claims 38-42 are newly added.
Claims 1, 3-7, 11-12, 18, and 38-42 are pending.
Claims 1, 3-7, 11-12, 18, and 38-42 are rejected.
Claims 11-12 and 41-42 are objected to.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 May 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
The objection of claims 1-4, 11, and 18 in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 14 June 2021.
Claims 11-12 and 41-42 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 11 and 41 recite “… the signatures for DNA repair genes”. To use consistent language with that of independent claim 1, from which claims 11 and 41 depend, the claim should be amended to recite “…the signatures for the DNA repair associated genes”.
Claims 12 and 42 recite “...the plurality of DNA damage repair genes”. To use consistent language with that of independent claim 1, from which claims 12 and 42 DNA repair associated genes”.
Appropriate correction is required.

Applicant is advised that should claims 1, 3-5, and 11-12 be found allowable, claims 18, 38-42, respectively, will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claims 1 and 18 recite “Chk1-2 inhibitors”, which are interpreted to mean inhibitors that inhibit both Chk1 and Chk2.
Claim 5 recites “wherein the RNA sequence data are obtained from the group consisting of RNA from solid tissue, RNA from blood cells, and circulating cell free RNA”. Claim 7 recites “wherein the protein activity or quantity is obtained using a mass spectroscopic method”. Claim 1, from which claims 5 and 7 depend, recite “storing in a non-transitory, computer readable memory, omics data obtained from a tissue sample”, but do not require a step of obtaining the omics data from a tissue sample. Therefore, the limitations are interpreted to define the process by which the omics data was previously obtained, but do not require a step of obtaining the omics data. See MPEP 2113 I.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-14, 16, and 18-22 under 35 U.S.C. 112(a) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments and/or claim cancellations received 14 June 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2, 8-10, 13-16 and 19-22, under 35 U.S.C. 112(b) in the Office action mailed 12 March 2021 has been withdrawn in view of the cancellation of these claims received 14 June 2021.
The rejection of claims 1, 3-7, 11-12, and 18 in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments received 14 June 2021.
Applicant’s remarks regarding 35 U.S.C. 112(b), received 25 June 2021, have been fully considered but they do not contain any arguments regarding the rejection of the claims under 35 U.S.C. 112(b).
Applicant’s remarks at pg. 6, para. 4 to pg. 8, para. 3 regarding 35 U.S.C. 112(b), received 14 June 2021, have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth below.
Claims 1, 3-7, 11-12, 18, and 38-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “…detecting an increase in expression of the signatures for the DNA repair in the omics data of the diseased tissue in comparison to the healthy tissue” in lines 15-16 and 14-15 of the claims, respectively. The omics data of the both the diseased tissue and the healthy tissue comprises DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity data. It’s unclear if “an increase in expression of the signatures for the DNA repair..” is intended to refer to an increase in gene expression, or if an increase in expression of the signature can refer to an increases in the presence of any of the features in the signature (e.g. is an increased number of mutations in the DNA sequence data included in embodiments of an increase in expression of the signature?). If Applicant intends for “an increase in expression” to refer to an increase in gene expression (e.g. mRNA or protein abundance), it’s unclear if “an increase in expression of the signatures” is intended to require an increase in expression in each of DNA sequence, RNA sequence data, transcription strength, protein activity, and protein quantity data in the diseased tissue relative to the healthy tissue (e.g. all components of the signature), if an increase in expression of the signatures refers to an increase in one of DNA sequence, RNA sequence data, transcription strength, protein activity, or protein quantity data, or if an increase in expression of the signatures refers to an increase in any combination of DNA sequence, RNA sequence data, transcription strength, protein activity, or protein quantity data. If Applicant intends for the increase in expression of the signature to include DNA sequence data and/or protein activity data, it’s further unclear which embodiments of an increase in gene expression would correspond to an increase in gene expression of DNA sequence data and/or an increase in expression of protein activity, given neither type of data is indicative of an amount of gene/protein. As such, the metes and bounds of the claims are unclear. For purpose of examination, the increase in expression of the signatures for the DNA repair is interpreted to mean increase in the presence of any feature in the DNA sequence, RNA sequence, transcription strength, protein activity, and protein quantity data. 
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “…comparing omics data from a diseased tissue of a patient with the signatures, wherein the omics data of the diseased tissue comprise DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity, to identify mutations in the omics data of the diseased tissue with respect to the signatures from the healthy tissue, wherein the changes include mutational data and expression data” in the third limitation of the claims. First, there is insufficient antecedent basis for “the changes”, because claims 1 and 18 do not previously recite “changes”. Given claims 1 and 18 recite “to identify mutations in the omics data” prior to recitation of “wherein the changes include mutational data and expression data”, it’s unclear if the claims intend to compare the omics data for the diseased tissue to the signatures to identify changes in the omics data of the diseased tissue with respect to the signatures, including both mutational data and expression data, or if only mutations are identified by the comparing step. Furthermore, claims 1 and 18 recite comparing 5 different types of omics data in a diseased tissue to that of a healthy tissue to identify mutations in the omics data. However, given transcription strength, protein activity, and protein quantity data are not indicative of any mutations that would be present in the omics data, it’s unclear what embodiments of “identifying mutations” in transcription strength, protein activity, and protein quantity data are included within the metes and bounds of the claim. For example, it’s unclear what type of transcription strength information would be included within the metes and bounds of “mutations” (e.g. is aberrant gene expression a mutation?).  Alternatively, it’s unclear if the mutations are only intended to be identified using either the DNA sequence and/or RNA sequence data. As such, the metes and bounds of the claims are unclear. For purpose of examination, the identified mutations are interpreted to refer to mutations identified in the DNA sequence and/or RNA sequence data, and the comparing step is interpreted to involve comparing the omics data in the diseased tissue with that of the signatures to identify changes in the omics data of the diseased tissue with respect to the signatures of the healthy tissue, including mutations and expression changes. To overcome the rejection, the claims could be amended to recite “…comparing omics data from a diseased tissue… to identify changes in the omics data of the diseased tissue with respect to the signatures from the healthy tissue, wherein the changes include mutations and expression changes”.
Claims 1 and 18 are indefinite for recitation of “…administering to the patient, upon detecting an increase in expression…” in the last limitation of the claims. Claims 1 and 18 previously recite “detecting an increase in expression of the signatures for the DNA repair in the omics data…”. It’s unclear if “upon detecting an increase in expression” is intended to refer to the detected increase in expression of the signatures for the DNA repair in the omics data, or if the limitation refers to a different increase in expression. Furthermore, if “upon detecting an increase in expression…” is not required to refer to the detected increase in expression of the signatures relative to the healthy tissue, then it’s further unclear what the increase in expression in the last limitation is relative to.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the “upon detecting an increase in expression” is interpreted to refer to the detected increase in expression of the signatures for the DNA repair. To overcome the rejection, the claims can be amended to recite “administering to the patient, upon detecting the increase in expression of the signatures, inhibitors of DNA repair…”, so the last limitation clearly refers back to the detected increase in the previous limitation of the claim. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-14, 16, and 18-22 under 35 U.S.C. 101 in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 14 June 2021 and 25 June 2021.
Independent claims 1 and 18 recite “….comparing omics data from a diseased tissue of a patient with the signatures, wherein the omics data of the diseased tissue comprise DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity, to identify mutations in the omics data of the diseased tissue with respect to the signatures from the healthy tissue, wherein the changes include mutational data and expression data; detecting an increase in expression of the signatures for the DNA repair in the omics data of the diseased tissue in comparison to the healthy tissue; and administering to the patient, upon detecting an increase in expression, inhibitors of DNA repair wherein the inhibitors of DNA repair are selected from the group consisting of PARP inhibitors, Chkl-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors”. Therefore, the claims integrate the recited judicial exception of identifying changes in the omics data of the diseased tissue to that of the healthy tissue, including identifying an increase in expression of the signatures, into the particular treatment of administering a DNA repair inhibitor selected from the group consisting of PARP inhibitors, Chkl-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5, 7,  11, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (A network medicine approach to build a comprehensive atlas for the prognosis of human cancer, 2016, Briefings in Bioinformatics, 17(6), pg. 1044-1059; previously cited) in view Suo et al. (Integration of somatic mutation, expression and functional data reveals potential driver genes, Bioinformatics 2015, 31(16), pg. 2607-2613; newly cited) and Wu et. al. (Comparison of statistical methods for classification of ovarian cancer using mass spectrometry data, 2003, Bioinformatics, 19(12), pg. 1636-1643; previously cited) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments received 14 June 2021.
The rejection of claims 2, 8, 10, 19-20, and 22 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Hendrik et al. (US 2016/0117439 A1; Pub Date: 28 April 2016; previously cited) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 14 June 2021.
The rejection of claims 9 and 21 under 35 U.S.C. 103 as being unpatentable Zhang et al. in view of Suo et al., Wu et al., and Hendrik et al., as applied to claims 2 and 19 above, respectively, and further in view of Alli et al. (DNA Repair Compounds to Prevent Cancer, 2014, Stanford, pg. 1-3; previously cited) and Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 14 June 2021.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Hendrik et al. (US 2016/0117439 A1; Pub Date: 28 April 2016; previously cited) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments received 14 June 2021.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited) in the Office action mailed 12 March 2021 has been withdrawn in view of claim amendments received 14 June 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 11-12, 18, 39-40, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (Integration of somatic mutation, expression and functional data reveals potential driver genes, Bioinformatics 2015, 31(16), pg. 2607-2613; previously cited) in view of Jacot et al. (BRCA1 promoter hypermethylation, 53BP1 protein expression and PARP-1 activity as biomarkers of DNA repair deficit in breast cancer; 2013, BMC Cancer, 13:523, pg. 1-11; newly cited). This rejection is newly cited and necessitated by claim amendment.
Regarding claims 1 and 18, Suo et al. shows a method for analyzing omics data (Abstract) comprising the following steps:
Suo et al. shows obtaining DNA sequence data, isoform expression data (i.e. RNA sequence data), and gene expression (transcription strength) from healthy tissue of an individual(pg. 2608, col. 2, para. 3; Fig. 1) for a plurality of DNA damage repair genes (Figure 2, e.g. BRCA 1, FANCA, BLM, which are DNA damage repair genes as evidenced by Applicant's specification at Table 3). Suo et al. further shows the data was obtained from the TCGA database, which shows the data was stored (pg. 2608, col. 2, para. 3).
Suo et al. shows identifying drivers (i.e. signatures) for the omics data containing the DNA repair associated genes (Fig. 1, e.g. enrichment analysis of drivers; Fig. 2).
Suo et al. shows comparing the omics data comprising the DNA sequence data, isoform expression data, and gene expression data from a tumor sample to that of the normal sample (Fig. 1, e.g. driver gene score determined by weighted drivers; pg. 2610, col.1 , para. 3), to identify the mutation load of the tumor sample and the tumor/normal expression ratio (i.e. identifying chances in mutations and expression data relative to the healthy tissue) (pg. 2610, col. 1, para. 2-3).
Suo et al. shows the identified changes in expression data includes identifying over-expressed drivers (i.e. detecting an increase in expression of the signatures) (pg. 2610, col. 1, para. 1-2).
Regarding claim 4 and 39, Suo et al.  shows the RNA sequence data includes isoform-level expression data (i.e. mRNA sequence data and splice variant data) (pg. 2609, col. 1, para. 3; Figure 1, e.g. isoform expression data determined by RNA-seq corresponds to sequenced mRNA and splice variant data). 
Regarding claim 5 and 40, Suo et al. shows the RNA sequence data of the normal sample was obtained from normal breast tissue and blood samples (i.e. RNA from solid tissue and blood cells) (pg. 2608, col. 2, para. 3).
Regarding claims 11-12 and 41-42, Suo et al. shows the driver genes (i.e. the signatures) include BRCA1 (a Homologous Repair gene, as evidenced by Table 1 of Applicant’s specification) and RPA1 (a nucleotide excision repair gene, as evidenced by Tables 1-2 of Applicant’s specification).

Suo et al. does not show the following limitations:
Regarding claims 1 and 18, Suo et al. does not show the omics data for the diseased and/or healthy tissue comprises protein activity and protein quantity data. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Jacot et al. 
Regarding claims 1 and 18, Suo et al. does not show administering to the patient inhibitors of DNA repair when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue is monitored, wherein the inhibitors of DNA repair is selected from the group consisting of PARP inhibitors, CHk1-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Jacot et al.
Regarding claims 1 and 18, Jacot et al. discloses biomarkers of DNA repair in breast cancer (Abstract), and shows that PARP-1 activity (i.e. protein activity) is significantly correlated with tumor grade and is a biomarker of DNA repair deficiency in breast cancer (Abstract; pg. 3, col. 2, para. 2; pg. 4, col. 2, para. 3). Jacot et al. further shows 53BP1, a DNA damage repair gene as evidenced by Applicant’s specification at Table 2, is correlated with breast cancer subtype and is the best predictor or PARP inhibitor clinical activity, which pledges a strict selection of the target population for use involving PARP inhibitors  (pg. 9, col. 1, para. 1-2). Jacot et al. further shows that BRCA-deficient cancer cells which homologous recombination is deficient are particularly sensitive to treatment with PARP-1 inhibitors (pg. 2, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the omics data shown by Suo et al. to have included protein quantity and protein activity data in the omics data of the diseased and/or healthy tissue, as shown by Jacot et al. (Abstract; pg. 3, col. 2, para. 2; pg. 4, col. 2, para. 3, e.g. PARP-1 activity and 53BP1 protein quantity). The motivation would have been to analyze biomarkers correlated with breast cancer grade and/or subtype and predictive of PARP inhibitor clinical activity in order to ensure effective treatment (pg. 8, col. 1, para. 1-2). This modification would have had a reasonable expectation of success because both Suo et al. and Jacot et al. analyze biomarkers for breast cancer.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Suo et al. to have further administered PARP inhibitors to the patient upon detecting an increase in expression, as shown by Jacot et al. (Abstract; pg. 9, col. 1, para. 1-2). The motivation would have been to administer a treatment that the tumor is sensitive to, as shown by Jacot et al. (pg. 2, col. 1, para. 10), given Suo et al. shows identifying tumor samples that are BRCA1 deficient (pg. 2612, col. 2, para. 3). This modification would have had a reasonable expectation of success because Suo shows the method allows for the identification of patient specific driver genes, which contribute to personalized treatment (pg. 2612, col. 2, para. 2), and both Suo et al. and Jacot et al. involve analyzing biomarkers in breast cancer. Therefore, the invention is prima facie obvious.

Claim 3 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. in view of Jacot et al., as applied to claims 1 and 18 above, and further in view of Liu et al. (Integrating Multi-omics Data to Dissect Mechanisms of DNA repair Dysregulation in Breast Cancer, 2016, Scientific Reports, 6:34000, pg. 1-11; newly cited; cited in IDS received 24 March 2020) and Timms et al. (Association of BRCA1/2 defects with genomic scores predictive of DNA damage repair deficiency among breast cancer subtypes, 2014, Breast Cancer Research, 16:475, pg. 1-9; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 3 and 38, Suo et al. shows the DNA sequence data of the tumor and normal samples comprises somatic variant data (i.e. mutation data). (Fig. 1).
Regarding claims 3 and 38, Suo et al. in view of Jacot et al., as applied to claims 1 and 18, does not show the DNA sequence data comprises copy number duplication data and epigenetic status data. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Liu et al.
Further regarding claims 3 and 38, Suo et al. in view of Jacot et al., as applied to claims 1 and 18, does not show the DNA sequence data comprises loss of heterozygosity data. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Timms et al.
Regarding claims 3 and 38, Liu et al. discloses a method for analyzing multi-omics data to determine dysregulation of DNA repair in breast cancer (Abstract), which includes analyzing DNA copy number alteration data and DNA methylation data (Abstract; Figure 1-2, pg. 2, para. 6 to pg. 3, para. 2; pg. 4, para. 3-5), and further shows that copy number alterations and DNA methylation are major factors in affecting the dysregulation of individual DNA repair genes (pg. 7, para. 7). 
Further regarding claims 3 and 38, Timms et al. discloses the association of BRCA1/2 defects with genomic scores in breast cancer (Abstract), and  shows that loss of heterozygosity information is associated with defective BRCA1/2 which, is a cancer driver gene as shown by Suo et al (Fig. 2), and Timms shows the scores that include LOH produce a robust prediction of homologous recombination deficiency (Abstract; pg. 8, col. 2, para. 2). Timms et al. further shows using an LOH score facilitates the use of agents targeting double-stranded DNA damage repair in the clinical setting (pg. 8, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Suo et al. in view of Jacot et al., as applied to claims 1 and 18 above, to have included copy number duplication data and epigenetic status data in the DNA sequence data, as shown by Liu et al. (Abstract; Figure 1-2; pg. 2, para. 6 to pg. 3, para. 2; pg. 4, para. 3-5). The motivation would have been to include omics information predictive of dysregulation of DNA damage repair in breast cancer, as shown by Liu et al. (Abstract; pg. 7, para. 7), which is important for determining whether the cancer is sensitive to DNA damage repair inhibitors, as shown by Jacot et al. (pg. 2, col. 1, para. 1). This modification would have had a reasonable expectation of success because each of Suo et al., Jacot et al., and Liu et al. disclose analyzing breast cancer biomarkers related DNA damage repair. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Suo et al. in view of Jacot et al., as applied to claims 1 and 18 above, to have further included loss of heterozygosity information in the DNA sequence data, as shown by Timms et al. (Fig. 2; pg. 8, col. 2, para. 2). The motivation would have been to facilitate the use of agents targeting double-stranded DNA damage repair in the clinical setting, as shown by Timms et al. (pg. 8, col. 2, para. 2). This modification would have had a reasonable expectation of success because each of Suo et al., Jacot et al., and Timms et al. disclose analyzing breast cancer biomarkers related DNA damage repair. Therefore, the invention is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. in view of Jacot et al., as applied to claim 1 above, and further in view of Wagner (Measurement of mRNA abundance using RNA-seq data: RPKM measure is inconsistent among samples, 2012, Theory Biosci., 131, pg. 281-285; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 6, Suo et al. in view of Jacot et al., as applied to claim 1 above, does not show the transcription strength of the tissue sample of the healthy and/or diseased tissue is expressed as transcripts of the damage repair gene per million transcripts. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Wagner et al.
Regarding claim 6, Wagner et al. shows a method of measuring mRNA expression using RNA-seq data (Abstract), which includes calculating transcripts per million (TPM) for each gene (pg. 282, col. 2, para. 5 to pg. 283, col. 1, para. 1-3). Wagner et al. further shows using TPM respects the average invariance and eliminates statistical biases inherent in the RPKM measure (Abstract; pg. 284, col. 2, para. 4 to pg. 285, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method made obvious by Suo et al. in view of Jacot et al, as applied to claim 1 above, to have determined the expression data for the damage repair genes, shown by Suo et al., using the units of transcripts of the gene per million transcripts (pg. 282, col. 2, para. 5 to pg. 283, col. 1, para. 1-3), as shown by Wagner et al. The motivation would have been because TPM respects the average invariance and eliminates statistical biases inherent in the RPKM measure (Abstract; pg. 284, col. 2, para. 4 to pg. 285, col. 1, para. 1), as shown by Wagner et al. This modification would have had a reasonable expectation of success because both Wagner et al. and Suo et al. use gene expression data. Therefore, the invention is prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. in view of Jacot et al., as applied to claim 1 above, and further in view of Wu et. al. (Comparison of statistical methods for classification of ovarian cancer using mass spectrometry data, 2003, Bioinformatics, 19(12), pg. 1636-1643; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 7, Jacot et al. shows the protein quantity data is determined by using an MRX spectrophotometer (pg. 4, col. 1, para. 2).
Regarding claim 7, Suo et al. in view of Jacot et al., as applied to claim 1 above, does not show the protein quantity of the tissue sample of the healthy and/or the diseased tissue is obtained using a mass spectroscopic method. However, the limitation was known in the art, before the effective filing date of the claimed invention, as shown by Wu et al.
Regarding claim 7, Wu et al. shows a method for cancer classification using mass spectrometry data (Abstract), which includes using Mass spectrometry to analyze quantitative differences in protein content (pg. 1636, col. 2, para. 2-3). Wu et al. further shows analyzing mRNA rather than protein is blind to the array of protein post-translational modifications which often modulate protein function, and mRNA expression levels often correlate poorly with in-vivo protein concentration (pg. 1636, col. 2, para. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method made obvious by Suo et al. in view of Jacot et al, as applied to claim 1 above, to have determined the protein quantity date of Jacot et al. to have been determined by mass spectrometry, as shown by Wu et al. (pg. 1636, col. 2, para. 2-3). The motivation would have been the simple substitution of one known element (i.e. spectrophotometry, as shown by Jacot et al.) for another (i.e. mass spectroscopy, as shown by Wu et al.), to have obtained the result of obtaining protein quantity data using mass spectroscopy, rather than spectrophotometry, given both methods can be used to determine protein quantity.. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's remarks filed 25 June 2021 regarding 35 U.S.C. 103 have been fully considered but they do not contain any arguments regarding the 35 U.S.C. 103 rejection.
Applicant's arguments filed 14 June 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the claims presented in this response require a step of detecting an increase in expression of the signatures for the DNA repair in the omics data of the diseased tissue, and upon such detection, the patient is administered inhibitors of DNA repair, and that the combination of Zhang, Suo, and Wu does not disclose administration of inhibitors of DNA repair (pg. 10, para. 3-5).
This argument is not persuasive because it does not take into account the newly recited reference, Jacot et al., which discloses that certain patients that express particular biomarkers, including high 53PB1 protein levels and increased PARP-1 activity have high PARP-1 inhibitor clinical activity (pg. 9, col. 1, para. 2).  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631